Citation Nr: 0822698	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  97-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for decreased visual 
acuity.

6.  Entitlement to service connection for residuals of an 
injury to the bilateral feet and left ankle.
                
7.  Entitlement to service connection for residuals of a 
right ankle injury.

8.  Entitlement to service connection for residuals of a left 
shoulder injury.

9.  Entitlement to service connection for low back disorder.

10.  Entitlement to service connection for residuals of 
dental trauma.

11.  Entitlement to service connection for migraine 
headaches.

12.  Entitlement to service connection for granulomas of the 
lung.
 
13.  Entitlement to an increased initial disability rating in 
excess of 30 percent for bilateral hidradenitis suppurativa.

14.  Entitlement to an increased initial disability rating in 
excess of 10 percent for post-traumatic changes of the right 
shoulder, post-operative, secondary to recurrent dislocation, 
from September 28, 1995 to July 15, 2003.

15.  Entitlement to an increased initial disability rating in 
excess of 20 percent for post-traumatic changes of the right 
shoulder, post-operative, secondary to recurrent dislocation, 
since July 16, 2003.

16.  Entitlement to an increased initial disability rating in 
excess of 10 percent degenerative joint disease of the right 
knee.

17.  Entitlement to an increased initial disability rating in 
excess of 20 percent for right knee instability.

18.  Entitlement to an increased initial disability rating in 
excess of 10 percent degenerative joint disease of the left 
knee.

19.  Entitlement to an increased initial disability rating in 
excess of 20 percent for left knee instability.

20.  Entitlement to an increased (compensable) disability 
rating for evaluation of left upper eyelid scar.

21.  Entitlement to an increased (compensable) disability 
rating for evaluation of right upper eyelid scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985, and from January 1987 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in March 1996, 
October 2005, August 2007 and November 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2008, a Travel Board hearing was conducted before 
the undersigned Veterans Law Judge at the RO.  Although 
additional issues were on appeal at that time, the veteran 
provided testimony solely on his most recently appealed 
claims.   A transcript of this hearing has been associated 
with the veteran's claims file.

The issues concerning the veteran's claims for increased 
disability ratings, as well as his claims for entitlement to 
service connection for PTSD, residuals of a right ankle 
injury, residuals of a left shoulder injury, residuals of 
dental trauma and migraine headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's sleep apnea began many years after service 
and is not shown by the evidence of record to be related to 
his military service.

2.  The veteran's gout began many years after service and is 
not shown by the evidence of record to be related to his 
military service.

3.  The veteran's pes planus began many years after service 
and is not shown by the evidence of record to be related to 
his military service.

4.  Myopia and refractory error are not disabilities for 
which VA compensation benefits may be awarded.

5.  The evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service, or that was caused or aggravated by a service-
connected disability.

6.  A current chronic residual of an inservice injury to the 
feet or left ankle has not been shown by the medical evidence 
of record.

7.  A current chronic low back disorder has not been shown by 
the medical evidence of record.

8.  The evidence of record shows that the veteran's current 
granulomatous disease of the lungs is related to and can not 
be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Gout was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Pes planus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  An acquired eye disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 4.9 (2007).

5.  Residuals of an inservice injury to the feet and/or left 
ankle were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

6.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

7.  Resolving all doubt in the veteran's favor, granulomatous 
disease of the lungs was incurred during military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002), 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

As for the veteran's claims seeking service connection for 
sleep apnea, gout and pes planus, the RO provided notice 
letters, dated in March 2004, April 2004 and October 2004, 
prior to the initial adjudication of these issues, which 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

As for the remaining claims addressed herein, the unfavorable 
rating decisions that are the basis of this appeal were 
already decided and appealed prior to the enactment of the 
current § 5103(a) requirements in November 2000.  Where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board also notes that subsequent letters from the RO, dated 
in October 2004 and in March 2006, which were followed by 
readjudications of the veteran's claims in supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requirements, in March 2006 the RO provided the 
veteran with notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date.  With that letter, the RO effectively satisfied the 
remaining notice requirements with respect to all issues on 
appeal.  Further, as to all of the issues on appeal, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini, 18 Vet. App. at 120. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Board 
finds that additional VA examinations are not necessary in 
this matter.  As noted below, the veteran's claimed 
conditions for sleep apnea, gout, and pes planus were not 
shown inservice, or for many years thereafter.  Moreover, 
there is no competent evidence of a current eye disorder, 
residuals of an injury to the bilateral feet and or left 
ankle, or low back disorder.  

Finally, there is no indication in the record that additional 
evidence relevant to any of these issues being decided herein 
is available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

I. Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein. 
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, the veteran served on active duty in the Army 
from December 1981 to December 1985, and from January 1987 to 
September 1995.  The report of his entrance examination, 
performed in April 1981, noted essentially normal findings 
throughout.

A.  Sleep Apnea

Based upon its review of the veteran's claims folder, the 
Board finds that service connection for sleep apnea must be 
denied.  The veteran's service medical records are completely 
silent as to any treatment for or diagnoses of sleep apnea.  

The veteran filed his claim seeking service connection for 
sleep apnea in March 2004.  The report of an 
electroencephalogram, dated in September 2003, concluded with 
an impression that that there was no evidence of sleep apnea.  
Post service medical treatment records, beginning in 2004, 
confirm that he has a current diagnosis of sleep apnea.  
Thus, the first post service treatment for sleep apnea is not 
shown until many years after the veteran's discharge from the 
service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The Board also finds that there is no competent evidence of 
record linking the veteran's current sleep apnea to his 
active duty military service or any incident therein.

The Board acknowledges that the veteran, and other 
individuals, can provide competent evidence about what he 
experienced; for example, his statements are competent 
evidence as to what symptoms he experiences, such as snoring 
during service.  However, these statements, coming from a lay 
person, are not competent evidence to establish a 
relationship between the veteran's period of service and his 
current sleep apnea.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of medical evidence that the veteran's current 
sleep apnea is related to his military service, the 
preponderance of the evidence is against the claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Gout

The veteran filed his claim seeking service connection for 
gout in October 2004.  In support of his claim, he alleges 
that he was treated for swelling in his joints during 
service.

In this case, there is no dispute that the veteran is 
currently receiving medical treatment for gout.  The question 
is whether the veteran's current disability is related to 
service in any way.

A review of his service medical records revealed no treatment 
for or diagnosis of gout during service.  His separation 
examination, performed in August 1995, noted that his feet, 
upper and lower extremities were normal.  

A review of the veteran's post service medical treatment 
records revealed that he was first diagnosed with gout in 
2004, nine years after his discharge from the service.  
  
Despite competent medical evidence of a current disability, 
direct service connection, based upon incurrence during 
active service, is not warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The lengthy post service period without 
treatment and lack of documented evidence of continuity of 
symptomatology weighs against the claim. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).
  
Moreover, the Board finds that the veteran's contentions 
regarding the etiological relationship between his currently 
diagnosed gout and his active service are not probative, 
given the content of his service records, including the 
absence of any inservice findings of gout.

Further, there is no competent medical opinion of record 
which relates his current disability to during service.  As a 
lay person, the veteran is not shown to have the medical 
competence to diagnose a disability or offer probative 
opinions as to medical etiology.  Thus, no connection to 
service is shown by the medical evidence of record. 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Accordingly, service connection for gout is denied.  

C.  Pes Planus

The veteran is seeking entitlement to service connection for 
pes planus.  Pes Planus is flat feet.  Buckley v. West, 12 
Vet. App. 76, 79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1268 (28th ed. 1994).

Pes planus "with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormally which is 
not compensable or pensionable."  38 C.F.R. § 4.57 (2007).  
The acquired condition is manifested by depression of the 
arch, although this is not the essential feature, and 
anatomical changes, e.g. inward rotation of the os calcis, 
medial deviation of the Achilles tendon insertion, medial 
tilting of the astragalus, and in severe cases, gaping of 
bones on the inner border of the foot, and rigid valgus 
position with loss of power of inversion and adduction.  38 
C.F.R. § 4.57 (2007).

A review of the veteran's service medical records was silent 
as to any treatment for or diagnosis of pes planus.  An 
inservice treatment report, dated in March 1987, noted his 
complaints of foot pain and possible discoloration.  Physical 
examination revealed normal feet, with no swelling.  The 
report concluded with an assessment of normal feet.  A 
physical examination, performed in August 1993, noted that 
the veteran's feet and lower extremities were normal.  The 
same physical findings were noted on his separation 
examination, performed in August 1995.  

Following his discharge from the service, a VA examination 
for joints, performed in July 2003, revealed physical 
findings of "no discernible significant pes planus."  There 
were no plantar calluses and no tenderness on applying 
digital pressure to the plantar aspect of boot feet.  The 
report concluded with a diagnosis of foot pain syndrome with 
no objective findings.  Subsequent treatment reports, 
beginning in 2003, revealed a current diagnosis of flat feet.  
A treatment report, dated in June 2004, noted that the 
veteran had flat feet, and that he was prescribed insoles.  

Based upon its review of the evidence of record, the Board 
concludes that service connection for pes planus is not 
warranted.  As noted above, the veteran's service medical 
records are completely negative for any treatment for or 
diagnosis of pes planus.  Moreover, post service medical 
records are silent as to any treatment for or diagnosis of 
pes planus for many years following the veteran's discharge 
from the service. Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  

While the veteran is shown to currently have pes planus, 
there is no medical evidence linking this condition to his 
military service.  Thus, a preponderance of the evidence on 
file is against the veteran's claim for service connection 
for pes planus, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



D. Decreased Visual Acuity, including Myopia and Hypertensive 
Retinopathy

After reviewing the veteran's claims files, the Board finds 
that the evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service, or that was caused or aggravated by a service-
connected disability.  

The report of the veteran's entrance examination, performed 
in April 1981, noted uncorrected distance vision of 20/25 in 
the right and 20/20 in the left.  A physical examination, 
performed in August 1993, revealed uncorrected distance 
vision of 100/20, bilaterally, and corrected distance vision 
of 20/20, bilaterally.  The report concluded with a diagnosis 
of refractory error, corrected to 20/20.  A treatment report, 
dated in August 1994, noted the veteran's complaints of 
swollen, itchy and red eyes.  The report noted that his 
vision was 20/70 without glasses.  His report of separation, 
performed in August 1995, noted that physical examination of 
the eyes was normal.  The report also listed a diagnosis of 
refractory error.

Following his discharge from the service, the veteran 
underwent a VA eye examination in February 1996.  The 
examination report concluded with an assessment of myopia, 
bilaterally, and lid scars, bilaterally.  Myopia is 
"nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 
(1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  

In August 2003, the veteran underwent a VA eye examination.  
The examination report listed the veteran's uncorrected 
visual acuity as 20/150, bilaterally, and corrected visual 
acuity of 20/30 on the right and 20/20 on the left.  The VA 
examiner concluded with a diagnosis of mild hypertensive 
retinopathy.  The VA examiner further commented that there 
was no evidence that there is any eye injury, and no evidence 
that the veteran's current eye condition was related to his 
military experience.

Currently, the veteran is service-connected for right upper 
and left upper eyelid scars, both of which are rated 
noncompensable (0 percent).  The veteran was denied service 
connection for hypertension in a November 1998 rating 
decision.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability. See 38 C.F.R. §§ 
3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

As noted above, the veteran is currently service-connected 
for scars on his right and left eyelids.  Nevertheless, the 
VA examiner in August 2003 opined that there was no evidence 
that the veteran's current eye condition was related to his 
military experience, and no evidence that there was any eye 
injury.  Moreover, the veteran's current diagnosis of 
hypertensive retinopathy was first diagnosed many years after 
the veteran's discharge from the service, and there is no 
medical evidence linking this condition to his active duty 
service.  Thus, service connection for bilateral eye disorder 
on a direct basis is clearly not warranted.

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans Claims (Court) has made clear 
that a layperson's statements are not competent evidence in 
matters requiring medical expertise. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
relate his current eye disorder to his active duty service, 
any incident therein, or any of his service-connected 
disabilities.

In view of the foregoing, there is no basis for service 
connection for the claimed disability. As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E. Residuals of Injury of the Feet and Left Ankle

The veteran is seeking service connection for residuals of an 
inservice injury to the feet and left ankle

Initially, the Board acknowledges that the service medical 
records reflect treatment for inservice foot and left ankle 
injuries.  A treatment report, dated in March 1987, noted the 
veteran's complaints of foot pain and possible discoloration.  
Physical examination revealed normal feet, with no swelling.  
The report concluded with an assessment of normal feet.  A 
treatment report, dated in June 1989, noted the veteran's 
history of left foot and ankle pain for the past week, status 
post plantar flexion trauma.  The report concluded with an 
assessment of grade 2 sprain with post-traumatic tendinitis.  
X-ray examination of the left ankle and foot, performed in 
June 1989, revealed no significant abnormalities.  A physical 
examination, performed in August 1993, listed his feet and 
lower extremities as being normal.  A treatment report, dated 
in March 1994, noted his complaints of left foot, first toe 
pain, and listed an assessment of possible fracture of the 
left great toe.  A medical history report, completed in 
August 1995, noted the veteran's history of foot trouble.  
Specifically, he reported having right foot pain beginning in 
March 1987, right ankle and foot pain beginning in April 
1988, and left foot and ankle pain beginning in January 1989.  
The report of his separation physical, performed in August 
1995, noted that his feet and lower extremities were normal.

Despite evidence of inservice treatment for foot and ankle 
disorders during service, the veteran has failed to produce 
any medical evidence showing treatment for a current residual 
of his inservice injuries.  

In July 2003, a VA examination for joints was conducted.  
Physical examination revealed no tenderness on applying 
digital pressure to the plantar aspect of both feet.  The 
veteran was able to stand on his toes and heels.  Ankle 
dorsiflexion was essentially normal, and his thighs were 
well-muscled and calves present.  The report concluded with 
diagnoses foot pain syndrome with no objective findings and 
bilateral ankle arthralgia with no objective findings.  
Arthralgia is pain in a joint.  Mykles v. Brown, 7 Vet. 
App. 372, 373 (1995).

X-ray examination of the left ankle, performed in May 2004, 
revealed negative findings.

As for the veteran's current complaints of pain in the 
bilateral foot and left ankle, the Court has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board accepts the veteran's contentions regarding his 
claimed inservice injuries to his feet and left ankle.  In 
fact, the veteran's service medical records document these 
incidents.  Nevertheless, the veteran does not have the 
medical expertise to provide a current diagnosis and then 
relate this condition to military service or to any incident 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the medical evidence of record has not shown any 
underlying diagnosis for the veteran's bilateral foot or left 
ankle other than pain.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence that a chronic residual of an inservice injury to 
the feet or left ankle, the criteria for establishing service 
connection for has not been established. 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

F.  Low Back Disorder

The veteran is seeking service connection for a low back 
disorder.

A review of his service medical records revealed inservice 
treatment for complaints of low back.  A treatment report, 
dated in February 1989, noted the veteran's complaints of 
lumbosacral back pain after colliding with another player 
during a basketball game.  Physical examination revealed 
tenderness and spasm of the paraspinalis lumbar muscles, 
bilaterally.  The report concluded with a diagnosis of low 
back pain, lumbar strain.

A physical examination, performed in August 1993, listed the 
spine as normal.  A treatment report, dated in January 1995, 
noted the veteran's complaints of right flank pain.  
Objective examination revealed pain on palpation of the back 
muscles.  The report concluded with an assessment of 
musculoskeletal pain.  His separation physical, performed in 
August 1995, listed his lumbar spine as normal. A medical 
history report, completed in August 1995, noted the veteran's 
history of recurrent back pain.  

Despite documented evidence of inservice treatment of the 
lumbar spine, the veteran has failed to produce any medical 
evidence showing treatment for a current chronic condition of 
low back.  

In July 2003, a VA examination for joints was conducted.  The 
examination report noted the veteran's complaints of pain in 
his low back.  However, following a physical examination of 
the spine and review of the veteran's claims folders, the VA 
examiner concluded with a diagnoses of low back pain syndrome 
with no significant objective findings to account for it. 

A VA examination, performed in May 2004, noted that X-ray 
examination of the lumbar spine had been conducted and 
revealed normal findings.

As noted above, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The Board accepts the veteran's contentions regarding his 
claimed inservice injuries to his lumbar spine.  
Nevertheless, the veteran does not have the medical expertise 
to provide a current diagnosis of a low back disorder and 
then relate this condition to military service or to any 
incident therein.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the medical evidence of record has not 
shown any underlying diagnosis for the veteran's low back 
disorder other than pain.

"In the absence of proof of present disability there can be 
no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of competent medical 
evidence of a current chronic low back disorder, the criteria 
for establishing service connection for has not been 
established. 38 C.F.R. § 3.303.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

G. Granulomas of the Lung

The veteran is seeking entitlement to service connection for 
granulomas of the lung.

His initial enlistment examination, performed in April 1981, 
noted essentially normal findings throughout.  A treatment 
report, dated in December 1987, noted the veteran's 
complaints of left lower chest pain following trauma to the 
chest while playing basketball.  The report concluded with a 
diagnosis of left chest wall contusion.  A radiological 
report, dated in August 1992, noted findings of an old left 
mid lung granuloma with bilateral hilar nodes.  No masses 
were found.   A subsequent radiology report, dated in 
September 1995, noted findings of a calcified granuloma at 
the left lung base.

In June 1999, a VA examination for respiratory disorders was 
conducted.  The report of this examination noted the 
veteran's history of asthma as a child.  X-ray examination of 
the chest revealed evidence of prior granulomatous disease in 
the left mid zone.  The report concluded, in pertinent part, 
with a diagnosis of granulomatous disease of the lungs.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran's current granulomatous 
disease of the lungs was incurred during his active military 
service, thus service connection is warranted.  However, the 
Board points out that this decision does not address and is 
not pertinent to any other lung conditions which the veteran 
may have.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sleep apnea is denied.

Service connection for gout is denied.

Service connection for pes planus is denied.

Service connection for decreased visual acuity, including 
myopia and hypertensive retinopathy, is denied.

Service connection for residuals of an injury to the feet 
and/or left ankle is denied.

Service connection for residuals of a left shoulder injury.

Service connection for low back disorder.

Service connection for granulomas of the lung is granted.


REMAND

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

I.  Claims for Service Connection

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

A.  PTSD

The veteran contends that he has PTSD as a result of his 
experiences during his service in the military.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In April 2004, pursuant to a request from the RO, the veteran 
identified multiple primary stressors responsible for his 
PTSD.  Specifically, he reported: (a) that he witnessed the 
accidental killing of a college cadet during a night fire 
exercise called Gallant Eagle while he was stationed at Fort 
Bragg, North Carolina; (b) he was the victim of racial 
discrimination while stationed at Fort Bragg, North Carolina, 
which led to a physical altercation and his being sent to 
Korea; (c) he witnessed a fellow soldier shoot himself; (d) 
while stationed in Italy, he witnessed two individuals 
intentionally injure themselves, one through carbon monoxide 
poisoning in his garage and another by driving his car into a 
brick wall, both because their spouses had been having an 
affair with numerous guys; and (e) witnessed fellow soldiers 
commit suicide after returning from Desert Storm.  

A subsequent attempt by the RO, dated in August 2005, to 
obtain additional information from the veteran in order to 
verify his claimed stressors went unanswered.  However, at 
his hearing before the Board, the veteran testified that he 
witnessed the accidental killing of the cadet around April 
1982, and that his friend committed suicide by carbon 
monoxide poisoning in April 1989.  See Board Hearing 
Transcript, p. 7 (March 11, 2008).

Under these circumstances, the Board believes that at least 
some of the veteran's stressors may now be verified.  
Accordingly, the veteran should be given a final opportunity 
to provide further additional details which may be used to 
verify his claimed stressors.  Thereafter, the RO should make 
an attempt to verify these stressors, and if successful, 
schedule the veteran for a VA examination for PTSD to 
ascertain whether any verified stressor is responsible for 
his current condition.

B.  Right Ankle

The veteran is seeking service connection for residuals of a 
right ankle injury  

A review of the veteran's service medical records revealed 
treatment for inservice right ankle injuries.  A treatment 
report, dated in February 1983, noted his complaints of a 
swollen right ankle for the past two days after injuring it 
playing basketball.  The report concluded with a diagnosis of 
a sprained right ankle.  A treatment report, dated in April 
1988, noted the veteran's complaints of right ankle pain 
after twisting it while walking.  Physical examination 
revealed no swelling or discoloration of the right ankle and 
foot.  The report concluded with a diagnosis of a minor 
sprain, right ankle.  A medical history report, completed in 
August 1995, noted the veteran's history of foot trouble.  
Specifically, he reported having right foot pain beginning in 
March 1987.  The report of his separation physical, performed 
in August 1995, noted that his feet and lower extremities 
were normal.

Post service treatment reports reflect that the veteran has a 
current right ankle disorder.  Specifically, a QTC medical 
examination for joints, performed in May 2004, noted that X-
ray examination of the right ankle revealed an irregularity 
at the dome of the talus.  

Under these circumstances, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether there is any relationship between the veteran's 
current right ankle disorder and his active duty military 
service.

C.  Residuals of a Left Shoulder Injury

The veteran is seeking entitlement to service connection for 
residuals of a left shoulder injury.

A review of his service medical records revealed inservice 
treatment for the left shoulder.  A treatment report, dated 
in April 1984, noted his complaints of left trapezius and 
shoulder pain after playing basketball.  The report concluded 
with an assessment of musculo-ligamentous pain.  A treatment 
report, dated in June 1988, noted the veteran's complaints of 
bilateral shoulder and neck pain.  The report concluded with 
an assessment of acute cervical strain with spasm and acute 
torticollis.  An X-ray examination report, dated in May 1994, 
indicated that he injured his left arm after tripping on a 
stump.  The report revealed no evidence of fracture, 
dislocation or soft tissue abnormality of the left shoulder 
and left elbow.  It concluded with an impression of no 
evidence of bony trauma.  His separation physical, performed 
in August 1995, was silent as to any left shoulder disorder.  

A post service VA examination for joints, performed in July 
2003, noted the veteran's complaints of left shoulder pain.  
Physical examination revealed a reduced range of motion in 
the veteran's left shoulder with complaints of pain.  The 
report also noted that crepitus was audible on articulating 
the shoulder joints.  Unfortunately, the report did not 
provide any diagnosis concerning the veteran's left shoulder.  
A subsequent VA examination, performed in May 2004, also 
noted a reduced range of motion, along with complaints of 
pain, in the veteran's left shoulder.  

Under these circumstances, the Board finds that the RO should 
schedule the veteran for a VA examination to determine 
whether the veteran currently has a left shoulder disorder, 
and if so, whether there is any relationship between that 
condition and his active duty military service.

D.  Migraine Headaches & Residuals of Dental Trauma

The veteran is claiming entitlement to service connection for 
migraine headaches and for residuals of dental trauma.  In a 
statement, received in February 2004, the veteran alleged 
that his inservice dental trauma resulted in his having 
temporal mandibular joint syndrome, which has resulted in his 
chronic headache condition.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  

A review of his service medical records revealed that the 
veteran was treated for injuries to his head, headaches, and 
dental trauma during service.  An X-ray examination of the 
skull, performed in February 1985, noted that he had been hit 
by a steel pot which fell from his locker.  The report 
revealed no evidence of fracture.  
An inservice dental treatment report, dated in June 1985, 
noted that the veteran was hit in the mouth during physical 
training.  The report noted that he had temporal mandibular 
joint pain and that tooth # 9 had a porcelain fracture.  

A treatment report, dated in October 1985, revealed the 
vetean treated for a laceration over the right eye after 
striking the head of another individual.  The report 
concluded with an assessment of laceration above the right 
eye, and below right eyebrow.  X-ray examination of the 
skull, performed at that time, revealed no evidence of 
fracture.  

A dental treatment report, dated in December 1987, noted that 
he was being treated for fractured porcelain on his bridge 
from teeth 9 through 11.  A treatment report, dated in June 
1988, noted his history of blunt trauma to the head while 
playing basketball.  

A treatment report, dated in June 1992, noted the veteran's 
complaints of headaches for the past two days, with vomiting 
and a sore throat.  A treatment report, dated in February 
1993, noted his complaints of headaches and congestion for 
the past six days.  The report concluded with an assessment 
of sinusitis.  A medical history report, completed in August 
1993, noted the veteran's history of frequent or severe 
headaches.  The report noted his history of a concussion in 
July 1988 while playing football, with headaches that have 
continued since.  A treatment report, dated in December 1988, 
noted his complaints of inferior left side molar tooth pain.  
Physical examination revealed no swelling or discharge.  The 
report concluded with an assessment of tooth pain.  A dental 
health questionnaire, dated in February 1993, noted the 
veteran's complaints of frequent headaches.

A medical history report, completed in August 1995, noted the 
veteran's history of frequent or severe headaches.  
Specifically, it noted his history of a concussion in 
September 1984, with headaches that have continued since.  

A treatment report, dated in January 1997, noted a VA 
physician's opinion that the veteran's headaches originate 
with his bruxism and temporomandibular joint dysfunction, as 
well as with the muscles of the cervical spine.  

A VA dental examination, performed in June 1999, noted the 
veteran's history of having been hit in the jaw during a 
training exercise in 1982, which broke two teeth on the lower 
right side.  The report also noted his history of being hit 
by the barrel of a gun during another training exercise in 
1983, which resulted in a broken upper anterior tooth, which 
was subsequently replaced with a 3 unit bridge.  He also 
reported a history of headaches for years.  Physical 
examination revealed clinical signs and symptoms of 
tempormandibular joint dysfunction, myofascial dysfunction 
and pain.  Teeth #9 was missing, teeth #18 and 19 were 
restored with crowns and a 3 unit fixed bridge, teeth # 8 
through 10 replaced teeth #9.  The report concluded with a 
diagnosis of temporomandibular joint dysfunction, myofascial 
dysfunction/pain and periodonitis.

A VA dental examination, performed in August 2003, noted the 
veteran's history of having lost tooth #9 during a training 
accident, and that this was replaced with a fixed bridge 
covering teeth #8 through 10.  The examination report 
confirmed these physical findings, but did not include an 
opinion as to whether there was dental trauma during service.

Under these circumstances, the Board finds that a VA medical 
opinion is required to ascertain whether the veteran 
currently has any residuals of dental trauma during service.  
Specifically, the examiner should be asked whether the 
veteran's currently diagnosed temporomandibular joint 
dysfunction is related to his active duty service.  

The issue of entitlement to service connection for headaches 
is inextricably intertwined with the dental trauma issue 
being developed herein because adjudication of this issue may 
affect the merits and outcome of an adjudication of the 
headache issue.  Parker v. Brown, 7 Vet. App. 116 (1994) 
(finding that a claim is intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board).

II. Increased Rating Claims

The Board notes that the veteran's most recent VA examination 
for his hidradenitis suppurativa, right shoulder, and right 
and left knee disorders was in May 2004.  His most recent VA 
examination for the skin was in March 2003.

In October 2006, the veteran submitted a statement indicating 
that his service-connected right shoulder and bilateral knee 
disorders had worsened, and that he wanted to these 
conditions to be re-evaluated.  Under the circumstances of 
this case, the Board believes that additional VA examinations 
should be scheduled to ascertain the current severity of 
these conditions.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to 
assist includes a thorough and contemporaneous medical 
examination).  Moreover, the RO should, with the assistance 
of the veteran, attempt to obtain updated medical treatment 
records relating to these conditions.

A.  Right and Left Upper Eyelid Scars

In November 2007, the RO issued a rating decision which 
denied increased (compensable) disability ratings for the 
veteran's service-connected right and left upper eyelid 
scars.  In a statement, dated in January 2008, the veteran 
noted his disagreement with the disability ratings assigned 
to these conditions.  Consequently, the Board must remand 
these issues for the RO to issue a statement of the case 
(SOC) and to give the veteran an opportunity to perfect an 
appeal of such issue by submitting a timely substantive 
appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the claims are remanded for the following 
actions:

1.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for each of the 
conditions on appeal herein during the 
course of this appeal.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the date and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  The 
veteran that must be as specific as 
possible.  The RO must inform the veteran 
of potential sources of evidence to 
corroborate his stressors, such as copies 
of letters written during service and 
statements from individuals familiar with 
his claimed stressors, e.g. former fellow 
service members, including peers, 
subordinates, or superiors; a chaplain; 
or a counselor.  The Board is 
particularly interested in the veteran's 
alleged stressors concerning: (a) his 
having witnessed the accidental killing 
of a college cadet during a night fire 
exercise called Gallant Eagle while he 
was stationed at Fort Bragg, North 
Carolina, around April 1982; (b) his 
being the victim of racial discrimination 
while stationed at Fort Bragg, North 
Carolina, which led to his being involved 
in a physical altercation and his being 
sent to Korea; (c) his having witnessed a 
fellow soldier shoot himself; (d) his 
having witnessed two individuals 
intentionally injure themselves, while 
stationed in Italy, one through carbon 
monoxide poisoning in his garage around 
April 1989 and another by driving his car 
into a brick wall, because their spouses 
had been having an affair with numerous 
guys; and (e) his having witnessed fellow 
soldiers commit suicide after returning 
from Desert Storm.  

3.  When the above action has been 
completed, the RO must prepare a summary 
of the veteran's alleged stressors to the 
extent possible.  A copy of the summary, 
the veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the JSRRC for 
verification of the specific incidents 
alleged by the veteran.

4.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
provided with a VA psychiatric 
examination, preferably by a 
psychiatrist, to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of 
the verified stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to a 
verified in-service stressor has resulted 
in the current psychiatric symptoms.  The 
examination report must include a 
detailed account of all pathology found 
to be present. If the diagnosis of PTSD 
is deemed appropriate, the examiner must 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The report prepared must be typed.

5.  The RO should also arrange for a VA 
dental examination of the veteran by a 
physician with appropriate expertise to 
determine the nature, extent, and 
etiology of his dental condition.  It is 
imperative that any examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The VA examiner is 
requested to offer an opinion as to:

(a).  Does the veteran currently 
have a dental condition?  If so, 
state the diagnosis or diagnoses.  

(b).  Does the veteran currently 
have bruxism and/or tempormandibular 
joint dysfunction?

(c).  If the examiner finds that the 
veteran has a dental condition, is 
it as least as likely as not that 
such condition had its onset during 
his period of active service, and/or 
was it caused by any incident of 
dental trauma (including substandard 
dental treatment) that occurred 
during such active service?

(d) If the examiner finds that the 
veteran has a dental condition, has 
this condition caused or aggravated 
the veteran's current headaches.

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

6.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current existence and 
etiology of any right ankle disorder or 
left shoulder disorder found.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: (1) for any right ankle or 
left shoulder disorder found, the examiner 
must identify the condition and indicate 
whether this condition was caused by or 
aggravated by the veteran's military 
service or any of his service-connected 
disabilities.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

7.  The RO must then have the veteran 
undergo the appropriate VA examination(s) 
to determine the current severity of his 
bilateral hidradenitis suppurativa, right 
shoulder, right knee and left knee 
disorders.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

8.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

9.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

10.  The RO must provide the veteran and 
his representative with a statement of 
the case addressing the issues of 
entitlement to increased (compensable) 
disability ratings for service-connected 
right and left upper eyelid scars.  The 
veteran and his representative must be 
advised of the necessity of filing a 
timely substantive appeal if he wants the 
Board to consider these issues.

11.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claims on appeal must be 
readjudicated.  If any issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


